Citation Nr: 1732629	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  13-18 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a respiratory condition (now claimed as sinusitis with mucus cyst, deviated nasal septum and allergies).

2.  Entitlement to service connection for a skin rash.

3.  Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to March 1977, with later service in the Army Reserve until retirement in June 2000.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for a respiratory disability, unspecified skin rash, and sleep apnea.

The appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to service connection for a respiratory condition (now claimed as sinusitis with mucus cyst, deviated nasal septum and allergies), skin rash, and sleep apnea are REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The RO previously denied the Veteran's claim of service connection for a respiratory condition in an August 2008 rating decision and properly notified the Veteran, who did not appeal that decision.

2.  Since the August 2008 final decision, relevant service treatment records have been received in support of the Veteran's claim.

3.  These additional service treatment records were not considered in the earlier final decision, so new and material evidence sufficient to reopen this claim is not required, and the claim must be considered on its underlying merits.


CONCLUSIONS OF LAW

1.  The August 2008 rating decision which denied service connection for a respiratory condition is final.  38 U.S.C.A. § 7105 (West 2014).

2.  In light of the receipt of additional relevant service treatment records, the issue of entitlement to service connection for a respiratory condition (now claimed as respiratory complaints, sinusitis with mucus cyst, deviated nasal septum and allergies) is subject to reconsideration.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.104, 3.156(c), 3.156(d), 20.200, 20.1103 (2016)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim for a respiratory condition (now claimed as respiratory complaints, sinusitis with mucus cyst, deviated nasal septum and allergies) is being granted to the extent that it is being reconsidered.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

New and Material Evidence

In an August 2008 rating decision, the RO denied service connection for a respiratory condition on the basis that the condition neither occurred in nor was caused by service.  A notice of disagreement was not received within the subsequent one-year period.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Further additional pertinent evidence was not received within one year of that decision.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Therefore, the RO's August 2008 rating decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In addition, 38 C.F.R. § 3.156(c) provides that if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the record when VA first decided the claim, VA will reconsider the claim.  In this case, additional service treatment records have been received; therefore the claim must be reconsidered.  These records include service treatment records from September 1976 to March 2008, VA treatment records, and lay evidence.  The additional medical and lay evidence indicates diagnoses of sinusitis and rhinitis and suggests a basis for service connection.

There does not have to be new and material evidence to reopen this claim according to 38 C.F.R. § 3.156(c), rather, it automatically has to be reconsidered on its underlying merits.  See Vigil v. Peake, 22 Vet. App. 63 (2008).  This claim has to be remanded to the RO for consideration on its underlying merits, not instead as a petition to reopen this claim, as well as for other matters.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).





							(Continued on the next page)

ORDER

The petition to reconsider the claim of entitlement to service connection for a respiratory condition (now claimed as sinusitis with mucus cyst, deviated nasal septum and allergies) is granted, subject to further development of this claim on remand.


REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate due process and claim development assistance.

Skin Rash

The Veteran is currently diagnosed with a skin rash (seborrheic dermatitis).  The Veteran contends that his skin rash is related to radiation and chemical exposure.  The Veteran asserts that symptoms from his skin rash started during his period of active duty and/or his reserve service.  The Veteran asserts that he is competent to make statements regarding his skin rash.  He further asserts that his Army Reserve time should be considered in determining service connection for his skin rash.

The military personnel records indicating the Veteran's periods of active duty for training are pertinent to the claim on appeal, as they would be for most service connection claims.  Therefore, these records should be retrieved and associated with the record.

The Veteran contented that his skin rash occurred during active duty or periods of active duty for training.  Accordingly, the Board finds that a remand of this claim is required for provision of an etiology opinion addressing the theory of service connection.


Sleep Apnea

The Veteran's private treatment records establish the diagnosis of mild obstructive sleep apnea in 1999.  The Veteran contends that his sleep apnea is a result of his active duty and/or his reserve service.

The Veteran's private treatment records from the Medical College of Virginia Sleep Disorders Center indicate the Veteran underwent a nocturnal polysomnography in August 1999.  The treatment summary indicated a diagnosis of mild obstructive sleep apnea.

As mentioned above, the military personnel records indicating the Veteran's periods of active duty for training are pertinent to the claim on appeal.  A remand of this claim is required for provision of an etiology opinion addressing the theory of service connection.

Respiratory Condition

The claim for service connection for a respiratory condition (now claimed as sinusitis with mucus cyst, deviated nasal septum and allergies) must be reconsidered on the merits, and further development is necessary in light of the additional service treatment records, medical, and lay evidence submitted by the Veteran indicating a long history of respiratory problems and sinusitis in particular and his assertions that his claimed respiratory disorder is due to his exposure to chemicals as a chemical specialist as well as exposure to pollution, dust, radiation and fumes while in service.

Accordingly, the case is REMANDED for the following action:

1.  Verify all periods of active duty for training from March 1977 to June 2000 with the Army Reserve.

2.  Then, schedule the Veteran for a VA sleep apnea examination to determine the nature and etiology of any current obstructive sleep apnea disability.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current obstructive sleep apnea had its clinical onset during active service or was aggravated beyond the natural progression of the disease during verified periods of active duty for training or is related to any in-service disease, event, or injury to include exposure to chemicals as a chemical specialist as well as exposure to pollution, dust, radiation and fumes while in service.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his skin rash.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current obstructive sleep apnea had its clinical onset during active service or was aggravated beyond the natural progression of the disease during verified periods of active duty for training or is related to any in-service disease, event, or injury to include exposure to chemicals as a chemical specialist as well as exposure to pollution, dust, radiation and fumes while in service.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current respiratory condition (now claimed as sinusitis with mucus cyst, deviated nasal septum and allergies) to include allergies/sinusitis/rhinitis.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current respiratory condition (now claimed as sinusitis with mucus cyst, deviated nasal septum and allergies) to include allergies/sinusitis/rhinitis had its clinical onset during active service or was aggravated beyond the natural progression of the disease during verified periods of active duty for training or is related to any in-service disease, event, or injury to include exposure to chemicals as a chemical specialist as well as exposure to pollution, dust, radiation and fumes while in service.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

5.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

6.  Then readjudicate the claims on appeal in light of all of the evidence of record.  If the issues remain denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


